Southern Natural Gas Company Southern Natural Issuing Corporation El Paso Building 1001 Louisiana Street Houston, Texas 77002 December 5, 2007 Via EDGAR Via Fax Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Southern Natural Gas Company and Southern Natural Issuing Corporation Application for Withdrawal of Registration Statement on Form S-4 (Registration Nos. 333-146250 and 333-146250-01) Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended, Southern Natural Gas Company (“SNG”) and Southern Natural Issuing Corporation (together with SNG, the “Registrants”) hereby apply to withdraw the above-referenced Registration Statement (the “Registration Statement”), which has not become effective. The Registrants are applying to withdraw the Registration Statement because the Registrants have been advised by the staff of the Securities and Exchange Commission that the exchange offer contemplated by the Registration Statement is not permitted under applicable interpretations of the staff of the Securities and Exchange Commission. The Registrants have not printed or distributed any preliminary prospectuses, and no securities have been or will be sold or exchanged in connection with the offering contemplated by the Registration Statement. Very truly yours, SOUTHERN NATURAL GAS COMPANY SOUTHERN NATURAL ISSUING CORPORATION By: /s/ John R. Sult John R. Sult SeniorVice President, Chief Financial Officer and Controller
